DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 – 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 3 and 13 – 37 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, taken alone or in combination, fails to disclose or render obvious a device comprising, among other things, a connection port insert and at least one rotating securing feature associated with the connection port passageway as claimed. 
	The closest prior arts of record, Goosens et al. (U.S. PG Pub. # 2017/0170596 A1), teaches a connection port insert (400 or 410) as claimed, but fails to teach or suggest rotating securing feature (330) being associated with the connection port passageway (interior of 300) as the rotating securing feature never intersects or interferes with the passageway or intersects the cable (100) entering the passageway when rotated in any position. 

Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 – 8 and 10 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuda et al. (JP 2001-290051).

	In Re claims 1, 6, 7, 10 – 12, ’051 teaches a device for making optical connections (figs. 1 – 7), comprising: a shell (2); at least one connection port disposed on the device with the at least one connection port comprising an optical connector opening (3) extending from an outer 

	In Re claim 8, ‘051 teaches wherein the locking arm is canted to a forward position (fig. 6).

Claims 1, 2, 4 – 6, 8, 10   are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (U.S. PG Pub. # 2015/0346435 A1).
	In Re claims 1, 6, 10, ‘435 teaches a device for making optical connections (figs. 6 – 7B), comprising: a shell (36); at least one connection port disposed on the device with the at least one connection port comprising an optical connector opening (where ferrule 3 inserts) extending from an outer surface of the device into a cavity (where 3 will reside) of the device and defining a connection port passageway; and at least one rotating securing feature (left side of 37, par. 0099) associated with the connection port passageway for releasing or securing the external fiber optic connector to the device, wherein the at least one rotating securing feature is secured to the device along a rotational axis (figs. 5 and 7B, pars. 0099 – 0100) that is not aligned with a 

	In Re claim 2, ‘435 teaches wherein the at least one connector port is formed from a first part (interior of 36) and the at least one rotating securing feature is secured to the first part (at hinge area or at 38).

	In Re claim 4, ‘435 teaches wherein the at least one rotating securing feature comprises at least one locking feature configured as a locking arm (37A).

	In Re claims 5 and 8, ‘435 wherein the locking arm is canted to a forward position (figs. 6 and 7B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294.  The examiner can normally be reached on M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHAD H SMITH/Primary Examiner, Art Unit 2874